nce oa ny ACEONB ste nae Page 1 of 4
AND IS SLUBECT TO REIBCTION BY THE COURT.

mmeatice COVE 54 3

¢, Guyore
V eu, LODGED (aha Aas a Wy - Cf ~ ~OOSSH ~Sfv
a AECENED m=

| _, COPY ‘
V Ss as Oa ee ee

Di Men Cadell ‘ ERK US DIS sTRIGT COU nie | fame BEL ¢ L Gnd)

| ide * \ Geek, fe bog ual in ool
ery ty cloferdért, Ot. Acer conversa LHe pedont Cade,
pope Oclith, /U.), wancche"

gat it ap Raia tap

hams or Cnntnig
ea aaa! = ea

z 0 Cuiontly Dang Lanse oie of Clnuscwsily
of Mammeacte., Humracpoll OE Deda BOO Rp tales TE

the follirrag
ZntA

() Nhe cbfepcbant has tnainlitrad lanownce, ard Ap deceant of a Al |
pe ates SAitedion wera on Lh

Aun fem the § Nalin Taal dot

JAM ae das: alat talbn adh dec HAZ opt ai
AS Tauen (hh, Lar BAL Age father Caen cecoasal) Cte agent Ken
bhit, ABT set ied Graton Cll, ah of. ive
LE Marge ee cbanclesMwe Cea‘

   

 

 

 

 
Case 2:14-cr-00858-SPL Document 471 Filed 07/09/20 Page 2 of 4

 

rab 1h tommars ols wale nt Usbats Se, Jae
ly fe

  

 

achona tem Ach poorypleismarag, nd trend
Wehtbour Cleh Can wee

Ata, Gnd;

8) bvhowan ; Atmos AE. , Mak Loh |,

Gnd is wife wee under C2: gaat Kin thd, and ABZ Oyen Cllr

rn Crd autherty, Gnd dno; ot Xl Limea ; |

 

 

9 ihe: Dimer ABE Ogonst Matt tab Can Mify, Mhat Khe cAyfong
toeuine Meow, ah Marhel, bre! Bheum Mourch ;

 

10) Whecwads Favre ACL: bgart Matthieu Clank Car dierffy MG Ye L bu.
Milt, Lat Ae esol Apceiee ton Pbeusnce fom Led finde, toh Kuceane
Gnd trruld Ae able bi yey Bocayuno Leche { cx, ans |

ndbini Oe]

 

1a) Und brhoao? Hermes 3.6L. gent, dnd rdentltcal Laan Arthey_ off.

tan conuterite Le clercliule’ onde "debit sinel “abeg, Ake olslondant
tout, Le dubpeena Matthys Uarh, and have Mi qoeatinel, and
und oath, or ts the Linth Auncundiy the dl year, than dailii

ML On aa artit. Hin Sis
12) Acvmy ABT. ageat Maltllea Cask Can Lied 3
that Acuix Pins Grd tor far int Licube’ this. Inn, and

 

 
  
 

Comal | Aneel
are
am Siousnih
| Case 2:14-cr-00858-SPL Document 471 Filed 07/09/20 Page 3 of 4

Gnd he

(7)

i

Ond They

fool

y

Souitah

—S

Oa
_& Amer
Sk ¢
A

0

Ho

ders all Ll) by the chfaucanh thats terol,
an lihon Le ae daly cttill cms

=
a
_—

Vive 3
Avnarboed fn the

‘
Asoms be Kham lc ‘
mee, vie Be

Lb wee th Holh of Loot xe Lireg «

vin PBL: agent Heelan, tan Lbefy Dat alt maney Lorrvwed,
‘nana, eck Partlal, Adaum Kivuanch ob of ba in Xb fourm of 4 daa
thn, Lach ‘DY hoe aa

ss apa ifs borTnciie ewderiets, “Parag accord tn lhe
aan ta LUdk :

oper wed Auyzuto:d on Me cyfin-dlind, ae he ertdSolp Lhem "accom abst
Liaprs,
itict fe Seas Ll pr Aigeuds Ds As A year

pe
Aer rut Aeon Tefhon Awiualy, Ord if bead

fi

 

—
—

 

a orm!

Yovcbant- Lea bron px

A UW

ith hampart Soaltrngat before wareakgatin Me Phat whih ibe cbfed ~
ws Court operraled Mlprrsia oad Mevoled ot, -decaled, tgnured, Con -
it Matthay Uauh, vreggnally fron Dubtl, 2M, Gnd ihe chylomdandts. ddlinitéal
ot bith), inbed on th clylorcla

 

 

 

hage of dad Cano, oling with Lopl Ken lohete, CLA,
ae, Bor Ht ayn ht, Ooput Ole, Mavis, AE., spc
Pray fpgce. Gude of. ole Hattheyr Cla cam tovaberate that
bs Lh fad,
[‘

“

pal

com Deleth, PUL) ond tho cofondeen Bi

LN aC : t vo brbio ot Me Uniorsl
Wiggly he lad ck ,

Ae tanosdered dalek spew Miler.

“Do chinaa’ chest th fash 4 that nan.com, «Tah Bar th
Lie hate he me bid hh hea heon Itdeled
Case 2:14-cr-00858-SPL Document 471 Filed 07/09/20 Page 4 of 4

a hs, dlusioel, 0 irra, meade
oloncdant as "he EGY

~ Oones “he aban rts conacclraliin Ord wgablid dn uypgaout y
pan! fe at ep erarena

nin ir fen at Ls te doen HT

beara, = Aion Gcett, ths 39" clay of Jans, 2020 .

  
 

ot Ata andere Mirensd, nd fudheiaKd
00 it dala ds MH posed Gs M0 D'N- CR - 00858 -Sf4, Ord fer Th:

 

 

1 decuate
SAG

 

7)
